51 F.3d 270
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Walter WOLTZ, Plaintiff--Appellant,v.Sergeant SELLMAN, Medical Officer;  Lieutenant Smith, C.O.;Sergeant Grove, C.O.;  Mr. Jackson, Hearing Officer;  RonaldMoats, Warden;  Michael Stouffer, Assistant Warden;  Mr.Sowers, Chief of Security;  Mr. Hoffman, Tier Officer;Denise Bohrer, Case Manager;  S. Kirakofe, Major, ShiftCommander (3-11);  Don Bales, Major, Shift Commander (7-3);Dr. Matthews, M.D.;  Becky Eckleberg, Head Nurse;  NurseCindy, (last name unknown);  Nurse Jo Ann, (last nameunknown);  Nurse Judy, (last name unknown);  Robert Miller,Case Management Manager;  E.G. Bowles, R.N., ContractMonitor;  David Gardei, Contract Administrator MDOC;  RonaldNelson, Regional Administrator, PHS;  Sharon Alden, HealthService Administrator, PHS;  Melanie C. Pereira, DeputyCommish;  Richard A. Lanham, Sr., Commissioner ofCorrection;  Bishop L. Robinson, Secretary, Defendants--Appellees.Robert Walter WOLTZ, Plaintiff--Appellant,v.Patricia PITT, Chief Nurse/Contract Monitor BCDC;  Doctor,(name unknown), M.D.;  Doctor, (name unknown), D.D.S.;Warden, BCDC;  Assistant Warden, BCDC;  Chief of Security,BCDC;  Shift Commander, 7-3 Shift BCDC;  Shift Commander,3-11 Shift BCDC;  Shift Commander, 11-7 Shift BCDC;Baltimore County;  State of Maryland;  Baltimore CountyExecutive;  County Council Persons 1-18, Defendants--Appellees.
Nos. 94-7429, 94-7430.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995Decided:  April 5, 1995

Robert Walter Woltz, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from two district court orders placing his complaints on the inactive docket pursuant to a pre-filing review order.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Woltz v. Sellman, No. CA-94-2872-B (D. Md. Oct. 31, 1994);  Woltz v. Pitt, No. CA-94-2931-B (D. Md. Nov. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.